Mr. Justice Baker delivered the opinion of the court. The riveters in the service of the defendant were working above the servants of the mason contractors, and it was the duty of the defendant to use reasonable care to so carry on the work of riveting, and so handle the appliances used in such work, as not to injure the servants of the mason contractors employed in said building, and if the riveters of the defendant negligently permitted a beam used by them in their work to fall upon and injure the plaintiff when he was at work in said building for the mason contractors, the defendant is liable to him for such injury. If the beam was under the control of defendant’s servants when it fell, its fall was so far out of the usual course of things as to make a ease where the maxim res ipsa loquitur applies, where the circumstances surrounding the accident amount to evidence from which the fact of the negligence of the defendant may be found in the absence of explanation by the defendant. C. U. T. Co. v. Giese, 229 Ill. 260; Sheridan v. Foley, 58 N. J. L. 230; Dixon v. Pluns, 98 Calif. 384. The defendant offered no evidence as to the facts or circumstances attending or preceding the fall of the beam. The question of the liability of the "defendant therefore turns on the question whether from the evidence the jury might properly find that the beam which fell was an appliance used by defendant’s riveters in their work and under their control when it fell. The evidence is ample to show that the riveters were em-. ployed by the defendant; that they were at work near the top of the second story of the building; that they used beams to stand on while riveting, and there is no evidence tending to show that the bricklayers who had carried the wall a little above the top of the first story used, or had occasion to use, such a beam for any purpose. Louis Watts, who was on the first floor, testified that the riveters stood on the beams like a platform to rivet; that as they were lifting up that beam it happened to fall down; that one end of it struck plaintiff; that after the beam fell he saw one man standing at one- end of the beam with a rope in his hand fastened to the beam and another man where the other end of the beam had been, with no rope in his hand; that a few minutes before the beam fell he saw the same two men each with a rope fastened to the end of the beam in his hand, pulling the beam towards them; that he saw those two men turning the planks around above his head. Jones, defendant’s foreman, testified that just after plaintiff was hurt he saw a beam with one end on the floor; that a man had hold of a rope fastened to the upper end of the beam; that the man who had hold of the rope at the upper end of the beam was an Oscar Daniels man, a riveter, one of the steel men. Ragland testified that two men were putting up the beam; that one end of the beam fell and hit plaintiff; that he knew that the men who were putting up the beam were doing riveting on the steel work for the defendant. We think that from the evidence the jury might properly find that the beam, at the time it fell, was under the control of the defendant, and that the verdict cannot be said to be against the evidence. We cannot, upon the evidence in this case, say that the damages awarded the plaintiff are excessive. We find no reversible error in the ruling of the court on questions of evidence or instructions. The judgment of the Municipal Court will be affirmed. Affirmed.